The Supreme Court Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that G. Dolph Corradino , a former Judge of the Municipal Court of the Township of Little Falls, be censured; permanently barred from future judicial office; and required to pay restitution to the Treasurer, State of New Jersey, for violating Canon 1, Rule 1.1 (a judge shall participate in establishing, maintaining and enforcing and... personally observe, high standards of conduct so the integrity, impartiality and independence of the judiciary is preserved,) and *876Canon 2, Rule 2.1 (a judge shall act at all times in a manner that promotes public confidence, **218independence, integrity and impartiality of the judiciary, and ...avoid impropriety and the appearance of impropriety) of the Code of Judicial Conduct;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and G. Dolph Corradino, a former Judge of the Municipal Court, is hereby censured; and it is further
ORDERED that G. Dolph Corradino is permanently barred from judicial office; and it is further
ORDERED that G. Dolph Corradino shall pay restitution in the amount of $11,995.85 to the Treasurer, State of New Jersey.